Becnwoeth, Judge:
Counsel have submitted this case for decision on a stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed WES (Examiner’s Initials) by Examiner William E. Swedberg (Examiner’s Name) on the invoice covered by the above enumerated protest and assessed with duty at 19% under Item 657.20, TSUS, in fact consists of gibs dedicated to use as parts of piledrivers.
IT IS CLAIMED that said gibs are classifiable at 10% under Item 664.05 of the Tariff Schedules of the United States.
IT IS FURTHER STIPULATED AND AGREED that this protest be submitted on this stipulation, the protest being limited to the items marked “A” as aforesaid.
*248In view of this stipulation, which is accepted as an agreed statement of fact, we hold that the merchandise represented by the items marked with the letter “A” and with the initials of the examiner on the invoice covered by the protests herein is properly dutiable at 10 per centum ad valorem under item 664.05 of the Tariff Schedules of the United States as parts of pile drivers.
The protest is sustained and judgment will be entered for the plaintiff.